Order granting defendant’s motion for change of venue reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. It affirmatively appears in the affidavit, submitted in support of the motion, that causes of action in Suffolk county are being reached within two months of the term for which they are noticed for trial, while in Queens county they are being reached two and one-half years thereafter. To justify a change of place of trial the Civil Practice Act  requires that the ends of justice be promoted as well as the convenience of witnesses, and, as stated by Presiding Justice Hirschberg in Mills v. Sparrow (131 App. Div. 241), “ it has always been held in this department that the ends of justice are- best subserved in that venue where a speedy trial can be had.” (See, also, Quinn v. Brooklyn Heights R. R. *861Co., 88 App. Div. 57.) Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.